DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.

Response to Amendment
The amendment filed on 23 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-10, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan (US 2007/0081338 A1) in view of Zheng (US 2009/0268464 A1), Hong et al. (US 2017/0167714 A1), and Song et al. (US 2014/0218942 A1).
With respect to claim 1:	Kuan teaches “lamp, comprising (Figs. 1-3): a lamp body in a trough shape (100), a light source assembly (5), and a heat dissipation assembly (3+4+6); wherein: the heat dissipation assembly comprises a plate (3), a heat dissipation fin (6); the aluminum plate is disposed on a side wall of the lamp body (see Figs. 1-3), and the plate has a first surface facing a trough bottom part of the lamp body and a second surface facing a trough top opening part of the lamp body (see Figs. 1-3); the light source assembly comprises a plurality of LED lamp beads (see Fig. 2), pairs of venting holes are formed on the side wall between the aluminum plate and the trough bottom part (11), and two venting holes in one pair of the venting holes face each other (paragraph 24)”.
Kuan does not specifically teach the plate is made of aluminum, a glass radiator, the heat dissipation fin is disposed on the first surface of the aluminum plate; the glass radiator is disposed on the second surface of the aluminum plate; the light source assembly comprises a PCB board; the PCB board is disposed on a side of the glass radiator facing away from the aluminum plate; and the plurality of LED lamp beads are arranged on a side of the PCB board facing away from the glass radiator forming a light emitting surface facing the trough top opening part.
However, Zheng teaches an aluminum plate (42), a radiator (30), a heat dissipation fin (44) is disposed on the first surface of the aluminum plate (see Figs. 2, 3), the radiator is disposed on the second surface of the aluminum plate (see Figs. 2, 3), the light source assembly comprises a PCB board (22); the PCB board is disposed on a side of the glass radiator facing away from the aluminum plate (see Figs. 2, 3); and the plurality of LED lamp beads (24) are arranged on a side of the PCB board facing away from the glass radiator forming a light emitting surface facing the trough top opening part (see Figs. 2, 3).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to make the plate out of aluminum, use a PCB and include a radiator in the first cavity in the lamp of Kuan as taught by Zheng in order to have good heat dissipation efficiency and a large illumination area (Zheng paragraph 6) and the electrically connected the LEDs to their driving circuits (Zheng paragraphs 13-14).
Kuan and Zheng do not specifically teach a glass radiator.
However, Hong teaches a heat radiator than can alternately be made from aluminum or a variety of other materials including photosensitive glass (paragraph 50).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the glass material of Hong instead of the aluminum suggested by Zheng in the lamp of Kuan due to the art recognized equivalence and suitability of Hong’s glass material to aluminum for the purpose of providing excellent heat radiation and heat transfer properties (Hong paragraph 50).
Kuan does not specifically teach “the pairs of venting holes are disposed along a direction parallel to the aluminum plate”.
However, Song teaches “the pairs of venting holes (21) are disposed along a direction (see Fig. 4) parallel to the aluminum plate (20)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the lamp of Kuan by disposing the venting holes in both columns and rows as taught by Song in order to improve cooling efficiency (Song paragraphs 54-55).
With respect to claim 2:	Kuan suggests the PCB board is attached to the other bottom surfaces (Fig. 4, paragraph 31).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to attach the PCB boards from Zheng to several surfaces including the bottom surface in order to emit light in several directions (Kuan paragraph 31).
Kuan does not specifically teach “wherein, the glass radiator is a trapezoidal prism, one bottom surface having a larger area of the trapezoidal prism is attached to the aluminum plate, and the PCB board is attached to the other bottom surface and two inclined surfaces”.
However, Zheng teaches wherein, the radiator is a trapezoidal prism (paragraphs 14-15), one bottom surface having a larger area of the trapezoidal prism is attached to the aluminum plate (Figs. 2, 3), and the PCB board is attached to the two inclined surfaces (Fig. 1)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to make the plate out of aluminum, use a PCB and include a radiator in the first cavity in the lamp of Kuan as taught by Zheng in order to have good heat dissipation efficiency and a large illumination area (Zheng paragraph 6) and the electrically connected the LEDs to their driving circuits (Zheng paragraphs 13-14).
With respect to claim 3:	Kuan does not specifically teach “wherein, two ends of the PCB board are respectively spaced apart from the aluminum plate by a first interval along a length direction of the trapezoidal prism”.
Zheng teaches “wherein, two ends of the PCB board are respectively spaced apart from the aluminum plate by a first interval along a length direction of the trapezoidal prism (by the thicknesses of 32+110)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to space the ends of the PCB boards from the aluminum plate to place elements in between them, such as a conducting member, for the purpose of transferring heat from the glass radiator to the aluminum plate (Zheng paragraph 19).
With respect to claim 4:	Kuan teaches “wherein, venting holes are formed on the side wall between the aluminum plate and the trough bottom part oppositely (11)”.
With respect to claim 5:	Kuan teaches “wherein, the heat dissipation fin is disposed on the aluminum plate along a direction of air flow in and out of the venting holes (see Figs. 1, 2)”.
With respect to claim 21:	Kuan teaches “wherein a separator is provided in the lamp body perpendicularly to the trough bottom part separating the lamp body as a first cavity and a second cavity (see paragraph 26)”.
Kuan’s Fig. 1-3 embodiment does not specifically teach the light source assembly and the heat dissipation assembly are disposed in the first cavity, and two ends of the glass radiator are respectively spaced apart from the separator and an end of the first cavity by a second interval.
However, Kuan Fig. 4 teaches “wherein the light source assembly (5) and the heat dissipation assembly (4) are disposed in the first cavity (Fig. 4), and two ends of the radiator (corresponding to 4) are respectively spaced apart from the separator and an end of the first cavity by a second interval (see Fig. 4).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to position the heat dissipation assembly and light source assembly of Kuan in the first cavity as taught by Kuan’s Fig. 4 embodiment in order for the heat dissipation assembly to pass on heat generated by the light source assembly to the outside of the first cavity (Kuan paragraph 31).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuan, Zheng, Hong, and Song as applied to claims 1, 21, above, and further in view of Shambo et al. (US 5,615,947).
With respect to claim 7:	Kuan in view of Zheng and Hong teaches “The lamp according to claim 21 (see above)”.
Kuan teaches further comprising a cover (2) coupled to an opening part of the first cavity (Fig. 1).
Kuan does not specifically teach “further comprising a glass cover; wherein, the glass cover is coupled to an opening part of the first cavity by a hasp provided on the trough top opening part”.
However, Shambo teaches “further comprising a glass cover (25 or 10); wherein, the glass cover is coupled to an opening part of the first cavity (inside of 14) by a hasp (30) provided on the trough top opening part (Figs. 4, 5)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify Kuan’s lamp with Shambo’s glass covers and hasp in order to protect the lamp (Shambo column 1 lines 9-25) and open and close the housing (Shambo column 4 lines 18-38).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuan, Zheng, Hong, Song and Shambo as applied to claims 1, 7, 21 above, and further in view of Wang (US 7,513,639 B2).
With respect to claim 8:	Kuan in view of Zheng, Hong, and Shambo teaches “The lamp according to claim 7 (see above)”.
Kuan does not specifically teach “wherein, a groove is provided along an outer edge of the glass cover, and a sealing ring is provided in the groove”.
However, Wang teaches “wherein, a groove (521) is provided along an outer edge of the glass cover (50), and a sealing ring is provided in the groove (53)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify Kuan’s lamp with Wang’s groove and sealing ring in order to keep moisture out (Wang column 3 line 60-column 4 line 6).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan, Zheng, Hong, and Song as applied to claims 1, 21 above, and further in view of Jeon et al. (US 2013/0148360 A1).
With respect to claim 9:	Kuan in view of Zheng and Hong teaches “The lamp according to claim 21 (see above)”.
Kuan does not specifically teach “a connecting plate is provided on an opening part of the second cavity, and an end of the connecting plate close to the separator is hinged to the trough top opening part; and a power source electrically connected to the PCB board is provided in the second cavity”.
However, Jeon teaches “a connecting plate (13) is provided on an opening part of the second cavity (defined by 11 and 18), and an end of the connecting plate close to the separator is hinged (80) to the trough top (11) opening part (see Fig. 3); and a power source electrically connected to the PCB board is provided in the second cavity (50)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify Kuan’s lamp with Jeon’s hinged connecting plate in order to allow the power source to be easily repaired or replaced (Jeon paragraph 69).
With respect to claim 10:	Kuan does not specifically teach “a hoop, wherein the hoop is disposed on a side of the connecting plate facing the trough bottom part; and a mounting hole is formed on an end of the second cavity, and a ferrule of the hoop is opposite to the mounting hole”.
Jeon teaches “a hoop (70), wherein the hoop is disposed on a side of the connecting plate facing the trough bottom part (Fig. 3); and a mounting hole is formed on an end of the second cavity (19), and a ferrule of the hoop is opposite to the mounting hole (Fig. 3)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify Holder’s lamp with Jeon’s hoop and mounting hole to connect to an outside power supply (Jeon paragraph 102).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 22:	The prior art of record does not teach or reasonably suggest a lamp, comprising: a lamp body in a trough shape, a light source assembly, and a heat dissipation assembly; wherein: the heat dissipation assembly comprises an aluminum plate, heat dissipation fins and a glass radiator; the aluminum plate is disposed on a side wall of the lamp body, and the aluminum plate has a first surface facing a trough bottom part of the lamp body and a second surface facing a trough top opening part of the lamp body; the heat dissipation fins are disposed on the first surface of the aluminum plate; the glass radiator is disposed on the second surface of the aluminum plate; wherein each of the heat dissipation fins is disposed along a direction of a connecting line of two venting holes in one pair of the venting holes, an area between two adjacent heat dissipation fins forms a heat dissipation channel, two ends of the heat dissipation channel only connect two venting holes in one pair along with the other limitations of the claim.
Kuan, considered the closest prior art, teaches a lamp comprising a plate, heat dissipation fins, a radiator, and venting holes.  However, the head dissipation channels formed from Kuan’s heat dissipation fins do not only connect two venting holes in one pair.
Song, another close prior art, teaches a lamp with an aluminum plate, a radiator, and venting holes.  However, Song does not teach heat dissipation fins forming channels connecting venting hole pairs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875